Matter of Maldonado v New York State Workers' Compensation Bd. (2021 NY Slip Op 04664)





Matter of Maldonado v New York State Workers' Compensation Bd.


2021 NY Slip Op 04664


Decided on August 11, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2017-04745
 (Index No. 4553/16)

[*1]In the Matter of Fernando M. Maldonado, appellant,
vNew York State Workers' Compensation Board, et al., respondents.


Fernando M. Maldonado, Elmont, NY, appellant pro se.
Letitia James, Attorney General, New York, NY (Andrew W. Amend and Amit R. Vora of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78, inter alia, to review two determinations of the New York State Workers' Compensation Board dated September 29, 2015, and February 24, 2016, respectively, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Leonard D. Steinman, J.), entered April 11, 2017. The order and judgment, insofar as appealed from, upon reargument, adhered to a prior determination in a judgment of the same court (Roy S. Mahon, J.) entered August 15, 2016, in effect, denying the petition and dismissing the proceeding.
ORDERED that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
In September 2015, pursuant to the Freedom of Information Law (hereinafter FOIL), the petitioner requested the production of certain documents from the New York State Workers' Compensation Board (hereinafter the WCB). The WCB promptly responded by letter dated September 29, 2015, granting in part and denying in part the request. The petitioner submitted an administrative appeal of the FOIL response in February 2016. By letter dated February 24, 2016, the WCB informed the petitioner that the untimely appeal would not be considered.
The petitioner then commenced this proceeding pursuant to CPLR article 78, inter alia, to review the WCB's determinations. By order and judgment entered April 11, 2017, the Supreme Court, upon reargument, adhered to a prior determination in a judgment of the same court entered August 15, 2016, in effect, denying the petition and dismissing the proceeding. The petitioner appeals.
Pursuant to Public Officers Law § 89(4)(a), a person denied access to requested information under FOIL must appeal the denial in writing to the head of the entity or other designated person within 30 days (see Matter of Bradhurst Site Constr. Corp. v Zoning Bd. of Appeals, Town of Mount Pleasant, 128 AD3d 817, 818; Doe v Lake Grove Sch., 107 AD3d 841, 842). As the petitioner did not submit an appeal of the determination dated September 29, 2015, within 30 days, he failed to exhaust his administrative remedies and, thus, could not resort to a [*2]judicial forum to gain relief (see Matter of Bradhurst Site Constr. Corp. v Zoning Bd. of Appeals, Town of Mount Pleasant, 128 AD3d at 818; Doe v Lake Grove Sch., 107 AD3d at 842).
The petitioner's remaining contentions are without merit.
Accordingly, the Supreme Court properly, upon reargument, adhered to its prior determination, in effect, denying the petition and dismissing the proceeding.
LASALLE, P.J., CHAMBERS, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court